                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                        January 30, 2019
                            UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

LYDIA TUMMEL, et al,                             §
                                                 §
           Plaintiffs,                           §
VS.                                              § CIVIL ACTION NO. 7:18-CV-339
                                                 §
ROBERT MILANE, et al,                            §
                                                 §
           Defendants.                           §

                                   OPINION AND ORDER

         Pending before the Court are Robert Milane (“Defendant Milane”); Roadrunner

Transportation Systems, Inc. (“RR Systems”); and Roadrunner Transportation Services, Inc.’s

(“RR Services”) (collectively “Defendants”) motion to dismiss pursuant to Federal Rule of Civil

Procedure (“Rule”) 12(b)(6),1 the response2 filed by Lydia Tummel, Harold K. Tummel,

individually and as trustee of the Kurt K. Tummel Trust (collectively “Plaintiffs”); and

Defendants’ reply.3 Also before the Court is Defendants’ motion to dismiss pursuant to the Texas

Citizen’s Participation Act (“TCPA”),4 Plaintiffs’ response,5 as well as Defendants’ reply6 and

Defendants’ supplemental brief in support.7

         Finally, also pending are Plaintiffs’ motion for leave to file an amended complaint, 8 and

Defendants’ opposed motion for extension of time to reply to Plaintiffs’ responses to




1
  Dkt. No. 11.
2
  Dkt. No. 18.
3
  Dkt. No. 22.
4
  Dkt. No. 15.
5
  Dkt. No. 19.
6
  Dkt. No. 23.
7
  Dkt. No. 26.
8
  Dkt. No. 6.

1 / 16
Defendants’ dismissal motions,9 Plaintiffs’ response to Defendants’ extension of time request,10

and Defendants’ reply.11

         After duly considering the record and relevant authorities, the Court GRANTS

Defendants’ motion to dismiss pursuant to Rule 12(b)(6) as follows and DISMISSES Plaintiffs’

action WITH PREJUDICE. The Court also DENIES Plaintiffs’ motion for leave to amend,

DENIES as moot Defendants’ motion for extension of time to reply, and DENIES as moot

Defendants’ motion to dismiss pursuant to the TCPA.

         I.      BACKGROUND

         The instant case arises from a state court garnishment action filed by Plaintiffs against

Defendants. In 2014 Plaintiffs filed a writ of garnishment (hereinafter “First Garnishment

Lawsuit”) against RR Systems.12 Plaintiffs allege that despite the fact that RR Systems was

properly served, RR Systems did not file an answer to the writ of garnishment.13 On October 27,

2014, a Texas state court entered a default judgment in favor of Plaintiffs.14

         Plaintiffs attempted to obtain payment of the judgment by filing a garnishment case

(hereinafter “Second Garnishment Lawsuit”) against U.S. Bank, N.A.15 U.S. Bank, N.A.

removed the Second Garnishment Lawsuit to federal court, RR Systems intervened, and moved

to dissolve the writ of garnishment.16

         In connection with its intervention in the Second Garnishment Lawsuit, RR Systems filed

a bill-of-review lawsuit (“Bill of Review Lawsuit”) against Plaintiffs seeking to vacate the

judgment obtained in the First Garnishment Lawsuit on the alleged ground that RR Systems was

9
  Dkt. No. 20.
10
   Dkt. No. 24.
11
   Dkt. No. 25.
12
   Dkt. No. 4 p. 4, ¶ 14. This was docketed as Case No. C-7230-14-F(C7230).
13
   Id. at p. 6, ¶ 26.
14
   Id.
15
   Id. ¶ 28. The garnishment case was docketed as Case No. C-5076-15-F(C5079).
16
   Id. ¶¶ 29–30.

2 / 16
not served with process.17 The law firms Greenberg Traurig, L.L.P. (“GT”) and Atlas, Hall &

Rodriguez, L.L.P. (“AHR”) were retained by RR Systems and RR Services to represent RR

Systems in the Bill of Review Lawsuit.18

         RR Systems sought summary judgment in the Bill of Review Lawsuit and attached to that

motion a declaration by Defendant Milane (“Milane Declaration”),19 which was filed under

penalty of perjury.20 The Milane Declaration stated that RR Systems did not receive any

documents related to the First Garnishment Lawsuit and thus were not properly served.21

Plaintiffs allege that this statement is false.22 The Milane Declaration also states that RR Systems

learned of the First Garnishment Lawsuit after U.S. Bank, N.A. notified RR Systems of the

Second Garnishment Lawsuit.23

         In the Bill of Review Lawsuit, summary judgment was granted in favor of RR Systems

and a judgment was entered setting aside the judgment of garnishment from the First

Garnishment Lawsuit.24 Plaintiffs appealed twice, but were denied relief.25 Plaintiffs allege that

the use of the Milane Declaration was a fraud on the Texas state court and was perjurious.26

         On these facts, Plaintiffs filed suit in this Court,27 and amended as a matter of course.28 In

the live pleading, Plaintiffs bring nine counts of Texas common law civil conspiracy and seek

damages.29 Plaintiffs charge that Defendants, along with GT and AHR, violated federal and state

statutes. Namely, Plaintiffs allege violations of 18 U.S.C. § 1341 and/or 18 U.S.C. § 1343;
17
   Id. p. 7, ¶ 33, 37. The Bill of Review Lawsuit was docketed as Case No. C-5964-15-F(C5964).
18
   Id. ¶ 31.
19
   See Dkt. No. 4-1.
20
   Dkt. No. 4, p. 7, ¶ 38.
21
   Dkt. No. 4-1 p. 3, ¶ 6.
22
   Dkt. No. 4 p. 8, ¶ 40.
23
   Dkt. No. 4-1 p. 3, ¶ 6.
24
   Id. ¶ 42.
25
   Id. ¶ 43.
26
   Id. ¶¶ 44–45.
27
   Dkt. No. 1.
28
   Dkt. No. 4.
29
   Id.

3 / 16
“aggravated perjury” within the meaning of the Texas Penal Code § 37.03(a) and 7.02(a)(2); and

“tampering with or fabricating physical evidence,” within the meaning of Texas Penal Code

37.09(a)(2).30 Plaintiffs additionally filed another motion for leave to amend.31

         Subsequently, Defendants filed concurrent motions to dismiss: the first seeking dismissal

for failure to state a claim pursuant to Rule 12(b)(6),32 and the second seeking dismissal pursuant

to the TCPA.33 Plaintiffs responded to both motions,34 and Defendants replied.35Additionally,

Defendants filed a motion for an extension of time to file replies to Plaintiffs’ responses,36

Plaintiffs responded,37 and Defendants replied.38 The Court now turns to its analysis.

         II.      LEGAL STANDARD

         To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to

relief that is plausible on its face.”39 Although this does not require extensive detail, the pleading

must contain “more than labels and conclusions” and go beyond “a formulaic recitation of the

elements.”40 The Court regards all well-pled facts as true; however conclusory allegations are not

entitled to the same presumption of truth.41 These well-pled facts are viewed in the light most

favorable to the plaintiff.42 The Court may dismiss a complaint if the complaint fails to state a




30
   See id.
31
   Dkt. No. 6; see Fed. R. Civ. P. 15(a)(2).
32
   Dkt. No. 11.
33
   Dkt. No. 15.
34
   Dkt. No. 18 (Plaintiffs’ response to first motion to dismiss); Dkt No. 19 (Plaintiffs’ response to second motion to
dismiss).
35
   Dkt. No. 22 (Defendants’ reply in support of the first motion to dismiss); Dkt. No. 23 (Defendants’ reply in
support of the second motion to dismiss).
36
   Dkt. No. 20.
37
   Dkt. No. 24.
38
   Dkt. No. 25.
39
   In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. 554, 570 (2007), cert. denied, 552 U.S. 1182 (2008) (internal quotations omitted).
40
   See Twombly, 550 U.S. at 555.
41
   R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005).
42
   Id.

4 / 16
claim upon which relief can be granted, or if the pleading does not assert enough facts to support

a plausible claim for relief.43

         As to any question of state law, because jurisdiction is based on diversity, this Court,

Erie-bound, must adhere to grounds of relief authorized by the state law of Texas.44 Absent a

decision by a state’s highest tribunal, the decisions by Texas courts of appeals control “unless

[the Court] is convinced by other persuasive data that the highest court of the state would decide

otherwise.”45

         The general rule is that “in deciding whether to grant a motion to dismiss, a district court

may not go outside the complaint.”46 However, a court may refer to any document relied on by

the plaintiff.47 Here, Plaintiff attached the Milane Declaration to the complaint.48 As a result, the

Court may consider the Milane Declaration during its analysis.

         III.     ANALYSIS

         As initial matters, the Court considers Plaintiffs’ motion for leave to amend and

Defendants’ motion for an extension of time.

                  a.       Motion to Amend

         Plaintiffs request leave to amend their live complaint in order to correct typographical

errors, and to change the residence address of Defendant Milane. 49 Plaintiffs attach a proposed

amended complaint with these changes.50


43
   See In re Katrina Canal Breaches Litig., 495 F.3d at 205.
44
   See Exxon Co. U.S.A, Div. of Exxon Corp. v. Banque De Paris Et Des Pays-Bas, 889 F.2d 674, 675 (5th Cir.
   1989); see also Erie R.R. Co. v. Tompkins, 304 U.S. 64 (U.S. 1938).
45
   Exxon Co. U.S.A, Div. of Exxon Corp., 889 F.2d at 675 (quoting West v. AT&T, 311 U.S. 223, 237 (1940))
(internal quotation marks omitted).
46
   Gines v. D.R. Horton, Inc., 699 F.3d 812, 820 (5th Cir. 2012) (internal quotation marks and citation omitted).
47
   See Wolcott v. Sebelius, 635 F.3d 757, 763 (5th Cir. 2011) (“[A] court ruling on a 12(b)(6) motion may rely on the
complaint, its proper attachments, ‘documents incorporated into the complaint by reference, and matters of which a
court may take judicial notice.’”) (quoting Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008)).
48
   See Dkt. No. 4-1.
49
   Dkt. No. 6.

5 / 16
         The Court holds that leave to amend should be denied. Rule 15(a) provides that leave to

amend a party’s pleading “shall be freely given when justice so requires.”51 Indeed, the Fifth

Circuit has stated that “a district court must possess a ‘substantial reason’ to deny a request for

leave to amend.”52 In determining whether to allow leave to amend a pleading, courts examine

whether there was 1) undue delay; 2) bad faith or dilatory motive; 3) repeated failure to cure

deficiencies by previous amendments; 4) undue prejudice to the opposing party; and 5) futility of

the amendment.53 In the absence of any of these factors, the Court should freely grant the

requested leave.54 Nevertheless, the decision to grant leave to amend lies within the Court’s

discretion.55

         Here, the Court concludes that Plaintiffs’ proposed amendment would not cure the

deficiencies of Plaintiffs’ live complaint. As the Court will explain, Plaintiffs’ complaint states

no cognizable claim. Plaintiffs’ proposed amended complaint is almost entirely identical to

Plaintiffs’ live complaint. The change in address and the typographical changes make no

difference to any claim. Accordingly, the Court concludes granting Plaintiffs leave to file the

proposed amended complaint would be futile and leave to amend is thereby DENIED.

                 b.       Motion for Extension of Time

         The Court also considers Defendants’ request for an extension of time to reply to

Plaintiffs’ responses due to the Christmas holidays.56 Defendants have since replied within the

deadline.57 Accordingly, the motion for an extension of time is DENIED as moot.



50
   Dkt. No. 6-1.
51
   Fed. R. Civ. P. 15(a). See also Lyn-Lea Travel Corp. v. Am. Airlines, 283 F.3d 282, 286 (5th Cir. 2002) (citation
omitted) (noting that the language of Rule 15(a) “evinces a bias in favor of granting leave to amend”).
52
   Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004) (citing Lyn-Lea Travel Corp., 283 F.3d at 286)).
53
   Id. (citing Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003)).
54
   Foman v. Davis, 371 U.S. 178, 182 (1962).
55
   Smith, 393 F.3d at 595 (quoting Quintanilla v. Tex. Television, Inc., 139 F.3d 494, 499 (5th Cir. 1998)).
56
   Dkt. No. 20.

6 / 16
                 c.       Rule 12(b)(6) Motion to Dismiss

         Defendants argue dismissal is warranted under Rule 12(b)(6) for two reasons: (1)

Plaintiffs’ claims for civil conspiracy fail because they do not have a private right of action to

allege criminal statute violations against Defendants and they do not allege independent tort

claims, and (2) any civil claims regarding the Milane Declaration are collaterally estopped.

         Plaintiffs respond that under Texas law, to state a claim of civil conspiracy, the

underlying act need not be a tort, but could be a criminal act. Additionally, in response to the

argument that their claims are barred by collateral estoppel, Plaintiffs make lengthy arguments

regarding the deficiencies of the judgment in the Bill of Review Lawsuit.58

         Because the issue of collateral estoppel could eliminate the need for the Court to consider

the substance of Plaintiffs’ claims, the Court will first consider whether Plaintiffs’ claims are

collaterally estopped before turning to whether Plaintiffs’ claims of civil conspiracy should be

dismissed for a failure to state claim.

                          i. Collateral Estoppel

         In the instant case, the judgment in question was entered by a Texas state court, therefore

this Court applies Texas rules of preclusion.59 In Texas, the following conditions must be met

before collateral estoppel may be applied to bar relitigation of an issue previously decided by a

court of competent jurisdiction:

             (1) the facts sought to be litigated in the second action were fully and fairly
             litigated in the prior action; (2) those facts were essential to the judgment in
             the first action; and (3) the parties were cast as adversaries in the first action.60



57
   See Dkts. No. 22, 23. Plaintiff’s responses were filed on December 20, 2018, and Defendants’ replies were filed
on December 27, 2018. L.R. 7.4(E) provides that a party may file a reply brief within seven days from the date the
response is filed.
58
   See Dkt. Nos. 18, 18-2.
59
   Garner v. Lehrer (In re Garner), 56 F.3d 677, 679 (5th Cir. 1995).
60
   Bonniwell v. Beech Aircraft Corp., 663 S.W.2d 816, 818 (Tex. 1984).

7 / 16
Defensive use of collateral estoppel occurs when a defendant seeks to prevent a plaintiff from

relitigating an issue the plaintiff has previously litigated unsuccessfully in another action against

the same or a different party.61 The burden of demonstrating an issue is collaterally estopped is

on the party asserting the doctrine.62 “Collateral estoppel does not preclude litigation of an issue

unless both the facts and the legal standard used to assess them are the same in both

proceedings.”63 “[W]hen an issue is properly raised, by the pleadings or otherwise, and is

submitted for determination and is determined, the issue is actually litigated for collateral

estoppel purposes.”64

         Defendants argue that Plaintiffs’ civil claims regarding the Milane Declaration are

collaterally estopped. Here, Plaintiffs bring nine causes of action based on civil conspiracy, each

cause of action is premised on allegations that Defendants, in concert with the law firms GT and

AHR, violated federal and state statutes by utilizing the allegedly perjurious and fraudulent

Milane Declaration in the Bill of Review Lawsuit.65 Defendants argue that any issue relating to

the Milane Declaration was already litigated in the Bill of Review Lawsuit and in support attach

the orders from the 332nd District Court granting summary judgment in the Bill of Review

Lawsuit,66 the ruling by the Thirteen Circuit Court of Appeals denying Plaintiffs’ appeal, 67 and

the Texas Supreme Court decision denying review.68 Each is judicially noticed.69

         The Court finds that Defendants have not met their burden of demonstrating each element

of collateral estoppel is met. Plaintiffs’ claims here relate to alleged perjury and corresponding


61
   United States v. Mendoza, 464 U.S. 154, 159 n.4 (1984).
62
   See Sysco Food Servs. v. Trapnell, 890 S.W.2d 796, 801 (Tex. 1994).
63
   Copeland v. Merrill Lynch & Co., Inc., 47 F.3d 1415, 1422 (5th Cir. 1995).
64
   Garner v. Lehrer (In re Garner), 56 F.3d 677, 680 (5th Cir. 1995) (quotations omitted).
65
   See Dkt. No. 4 pp. 9–19.
66
   Dkt. No. 11-1.
67
   Dkt. No. 11-2.
68
   Dkt. No. 11-3.
69
   See Fed. Evid. R. 201.

8 / 16
fraud that arose from the use of the Milane Declaration, and do not concern whether Defendants’

were entitled to judgment in the Bill of Review Lawsuit. (Although the Court notes that raising

such arguments was clearly Plaintiffs’ intention in bringing this suit). The documents provided

by Defendant merely indicate that a judgment was issued in the Bill of Review Lawsuit and

Plaintiffs’ subsequent appeals were denied.70 The opinions are short and do not contain any

information about the substance of the issues raised in the Bill of Review Lawsuit regarding the

Milane Declaration. In particular, the Court has no information whether the argument that the

Milane Declaration was perjurious was litigated in the Bill of Review Lawsuit and because

Defendants bear the burden on this issue, the Court finds they have not met it. Thus, Plaintiffs’

claims are not collaterally estopped.

         Accordingly, the Court finds it unnecessary to address Plaintiffs’ lengthy arguments

regarding the deficiencies in the judgment in the Bill of Review Lawsuit. Plaintiffs attach 1,221

pages of exhibits71 and make no argument why this extremely voluminous documentation is

appropriate to consider on a motion to dismiss inquiry.72 Further, Plaintiffs’ arguments focus not

on whether the perjurious nature of the Milane Declaration was previously litigated, but on

whether there is “evidence to support a finding [] that [RR Systems’] ‘no service of process

claim’ in [the First Garnishment Lawsuit] was not fully and fairly litigated . . . .”73

         This issue is not before the Court. Plaintiffs’ claims in this suit do not concern the service

of process argument, and if they did, Defendants’ evidence regarding the judgment and appeals

issued by Texas state courts in the Bill of Review Lawsuit would collaterally estop such claims.

However, since Plaintiffs’ claims are based on allegations that the Milane Declaration is based

70
   See Dkt. Nos. 11-1, 11-2, 11-3.
71
   See Dkt. No. 18-2.
72
   The general rule is that in deciding whether to grant a motion to dismiss, a district court may consider documents
outside the pleadings. Gines, 699 F.3d at 820.
73
   Dkt. No. 1 p. 10.

9 / 16
on perjury and any civil claims that may arise from that perjury, Defendants have not met their

burden on demonstrating that these claims are collaterally estopped.

          Based on the foregoing, the Court finds that Plaintiffs’ civil claims founded on the

alleged perjury contained in the Milane Declaration are not barred by collateral estoppel. The

Court now turns to whether Plaintiffs’ claims that the use of the Milane Declaration gives rise to

claims of civil conspiracy are cognizable as plead.

                         ii. Civil conspiracy

          In Texas, a civil conspiracy is defined as “a combination by two or more persons to

accomplish an unlawful purpose or to accomplish a lawful purpose by unlawful means.” 74 Once

a civil conspiracy is found, each co-conspirator is responsible for the actions of the other co-

conspirators made in furtherance of the conspiracy. 75

          But the gist of a civil conspiracy “is the damage resulting from commission of a wrong

which injures another, and not the conspiracy itself.”76 The concept of civil conspiracy is used to

extend liability in tort beyond the active wrongdoer to those who have merely planned, assisted,

or encouraged his or her acts.77 Thus, an actionable civil conspiracy “consists of acts which

would have been actionable against the conspirators individually.”78

          Accordingly, civil conspiracy is not an independent tort, but rather a vehicle for

expanding liability, and proof of a civil conspiracy is not, in and of itself, a recoverable harm.79

To establish the required “overt act,” a plaintiff must show that the defendant committed an act




74
   Schlumberger Well Surveying Corp. v. Nortex Oil & Gas Corp., 435 S.W.2d 854, 856 (Tex. 1968) (quoting Great
Nat'l Life Ins. Co. v. Chapa, Tex. 377 S.W.2d 632, 635 (1964)).
75
   Akin v. Dahl, 661 S.W.2d 917, 921 (Tex. 1983).
76
   Schlumberger Well Surveying Corp, 435 S.W.2d at 856.
77
   Carroll v. Timmers Chevrolet, Inc., 592 S.W.2d 922, 925-26 (Tex. 1979).
78
   Int’l Bankers Life Ins. Co. v. Holloway, 368 S.W.2d 567, 581 (Tex. 1963)
79
   Belz v. Belz, 667 S.W.2d 240, 243 (Tex. App.--Dallas 1984, writ ref'd n.r.e.).

10 / 16
that, if done alone, would give rise to a cause of action.80 On this basis some courts have

determined that civil conspiracy “is a derivative tort. That is, a defendant’s liability for

conspiracy depends on participation in some underlying tort for which the plaintiff seeks to hold

at least one of the named defendants liable.”81 Without an independent civil cause of action,

there can be no claim of civil conspiracy. “A conspiracy cannot be made the subject of a civil

action, although damages result, unless something is done which without the conspiracy would

give a right of action.”82 Thus, “[i]f a plaintiff fails to state a separate underlying claim on which

the court may grant relief, then a claim for civil conspiracy necessarily fails.”83

          The essence of a civil conspiracy claim is to extend underlying liability. Thus, Plaintiff

cannot bring civil conspiracy claims against Defendants as conspirators when Plaintiff cannot do

so against each Defendant individually. Such is the case here. The Court concludes none of

Plaintiffs’ claims are an independent civil cause of action. The Court will briefly consider

separately each count brought in Plaintiffs’ complaint.

          Count I alleges a civil conspiracy by Defendants, along with GT and AHR, to violate 18

U.S.C. §§ 1341 and 1343.84 But, “[t]he federal mail and wire fraud criminal statutes, 18 U.S.C.

§§ 1341 and 1343, do not create a private right of action.”85 Additionally, there is no general

right to bring a private action under federal criminal statutes.86 “[A] private citizen lacks a



80
   Markman v. Lachman, 602 S.W.2d 350, 352 (Tex. Civ. App.—Texarkana 1980) (citing Holloway, 368 S.W.2d
567.
81
   Tilton v. Marshall, 925 S.W.2d 672, 681 (Tex. 1996).
82
   Delz v. Winfree, 80 Tex. 400, 403, 16 S.W. 111, 111 (1891).
83
   Meadows, 492 F.3d at 640 (citing Tilton, 925 S.W.2d at 681).
84
   Dkt. No. 4 p. 9, ¶ 53.
85
   Drake v. Costume Armour, Inc., No. H-16-3607, 2017 U.S. Dist. LEXIS 154265, at *13 (S.D. Tex. Sep. 6, 2017);
see Thompson v. Wells Fargo Bank, N.A., Civ. Action No. H-15-598, 2016 U.S. Dist. LEXIS 4462 at *3 (S.D. Tex.
Jan. 14, 2016) (unpublished)(citing Napper v. Anderson, Henley, Shields, Bradford & Pritchard, 500 F.2d 634, 636
(5th Cir. 1974) (no private right of action for federal mail or wire fraud)).
86
   Alexander v. Sandoval, 532 U.S. 275, 286 (2001) (“[P]rivate rights of action to enforce federal law must be
created by Congress.”); see Pierre v. Guidry, 75 F. App’x 300, 301 (5th Cir. 2003); Cort v. Ash, 422 U.S. 66, 79
(1975).

11 / 16
judicially cognizable interest in the prosecution or nonprosecution of another.” 87 Thus, alleged

violations of 18 U.S.C. §§ 1341 and 1343 fail to state a claim underlying the conspiracy alleged

in Count I, and, accordingly, this civil conspiracy claim must be dismissed.

          Count II alleges that Defendants, along with GT and AHR, engaged in a conspiracy to

violate Texas Penal Code Section 37.03(a).88 Section 37.03(a) of the Texas Penal Code provides

that an act of “aggravated perjury” is a “felony of the third degree.” 89 However, “allegations of

perjury are not properly before a trial court in a civil proceeding and must take place within the

context of a criminal proceeding.”90 As with violations of federal statutes, a state criminal statute

does not, without clear indication of such intent, give rise to a private cause of action.91 Here

there is no indication that the Texas state legislature intended a private cause of action to attach

to § 37.03(a).92 Therefore, the Court concludes Plaintiffs fail to state a claim underlying Count

II, and, accordingly, this civil conspiracy claim must be dismissed.

          In Counts III through V Plaintiffs bring identical causes of action based on nearly

identical factual allegations. Each Count alleges that Defendants, along with GT and AHR,

engaged in a conspiracy to violate Texas Penal Code §§ 37.03(a) and 7.02(a)(2). 93 As set forth

above, § 37.03(a) of the Texas Penal Code is not a viable civil cause of action and provides no

basis for Plaintiffs’ conspiracy claims.94 Similarly, Texas Penal Code § 7.02(a)(2) is a criminal

statute for “aiding and abetting” which provides: “[a] person is criminally responsible for an
87
   Leeke v. Timmerman, 454 U.S. 83, 86 (1981).
88
   Dkt. No. 4 p. 10, ¶ 60, p. 11.
89
   Tex. Penal Code § 37.03.
90
   Draper v. Guernsey, No. 03-16-00745-CV, 2017 Tex. App. LEXIS 4496 at *4 (Tex. App.—Austin May 18, 2017,
pet. denied) (court dismissed perjury claims raised under Texas Penal Code § 37.02).
91
   See Beach v. Beach, No. H-18-4632, 2019 U.S. Dist. LEXIS 3439, at *3 (S.D. Tex. Jan. 7, 2019) (“The executive
branches of the state and federal government have exclusive jurisdiction to commence criminal charges.”); see also
Brown v. De La Cruz, 156 S.W.3d 560, 567 (Tex. 2004).
92
   See Albert v. Zehetner, No. 4:17-CV-458-ALM-CAN, 2017 U.S. Dist. LEXIS 214567, at *13 (E.D. Tex. Nov. 6,
2017) rec. adopted 2018 U.S. Dist. LEXIS 3331 (E.D. Tex. Jan. 8, 2018) (dismissing claims brought under Texas
Penal Code § 37.03(a) as such causes of action are “not properly before a trial court in a civil proceeding.”).
93
   Dkt. No. 4 p. 11, ¶ 67, p. 13, ¶ 74, p. 14, ¶ 18.
94
   See Zehetner, 2017 U.S. Dist. LEXIS 214567, at *13.

12 / 16
offense committed by the conduct of another if . . . acting with intent to promote or assist the

commission of the offense, he solicits, encourages, directs, aids, or attempts to aid the other

person to commit the offense . . . .”95 First, the plain meaning of this statue clearly demonstrates

it is a criminal statute and provides no indication this was intended to provide a private cause of

action. Plaintiffs do not proffer any cases to support that this statute creates a private cause of

action and the Court could find none. Second, this statute merely extends liability to those who

have aided in the commission of an underlying offense. As noted, the alleged underlying offense,

§ 37.03(a) does not provide an independent civil cause of action, thus any allegation that

Defendants aided and abetted the commission of an act that may violate § 37.03(a) does not

create an independent civil cause of action. Accordingly, the Court finds that Texas Penal Code

§§ 37.03(a) and 7.02(a)(2) do not create private causes of action, and, thus, any civil conspiracy

claim brought on this basis must be dismissed.

          Counts VI through IX again bring identical causes of action based on nearly identical

factual allegations. In these Counts, Plaintiffs allege Defendants engaged in a conspiracy to

violate Texas Penal Code §§ 37.09(a)(2) and 7.02(a)(2).96 And as set forth above, Section

7.02(a)(2) of the Texas Penal Code is Texas’s criminal statute for “aiding and abetting,” and

provides no independent civil cause of action. Additionally, “[t]he Texas Penal Code does not

create a private cause of action for violations of § 37.09 (a)(1) and (2).”97 Thus, Counts VI

through IX fail to state an underlying cause of action and Plaintiffs’ civil conspiracy claims

brought on that basis must be dismissed.



95
   Tex. Penal Code § 7.02(a)(2) (emphasis added).
96
   Dkt. No. 4 p. 15, ¶ 88, p. 16, ¶ 95, p. 17, ¶ 102, p. 18, ¶ 109.
97
   Jenkins v. Ameriquest Mortg. Co., No. 3:10-CV-2517-P, 2011 WL 13233172, at *2 (N.D. Tex. Apr. 4, 2011);
Spurlock v. Johnson, 94 S.W.3d 655, 658 (Tex.App.—San Antonio 2002, no pet.) (“[T]he Texas Penal Code does
not create private causes of action.”); see also Aguilar v. Chastain, 923 S.W.2d 740, 745 (Tex. App.—Tyler 1996).

13 / 16
          Additionally, nowhere do Plaintiffs allege any underlying tort claims, and even if

Plaintiff were to do so, the facts do not give rise to a tort claim because there is no private cause

of action for civil perjury under Texas law.98 Thus, because Plaintiffs do not allege any

underlying wrongful claims that would support an independent private cause of action, all their

claims for civil conspiracy inevitably fail.

          This is sufficient grounds to dismiss all Plaintiffs’ claims and Plaintiffs’ entire complaint.

Accordingly, based on the foregoing, the Court GRANTS Defendants’ motion to dismiss

pursuant to Rule 12(b)(6) for failure to state a claim. The Court will nonetheless briefly address

Defendants’ motion to dismiss under the TCPA.

                 a. TCPA Motion to Dismiss

          Defendants argue that Plaintiffs’ claims should be dismissed pursuant to the TCPA.99

Defendants do not argue that the second motion to dismiss is in the alternative to the first motion

to dismiss, but acknowledge that other courts have held that a dismissal under the TCPA moots a

request for dismissal under Rule 12(b)(6).100 Defendants also make no argument about which of

the two motions should be considered first and the effect that granting one motion would have on

the other motion.

          While the pleading standards for a motion to dismiss pursuant to the TCPA are similar to

those under Rule 12(b)(6) dismissal, they are not the same, and indeed some courts have found

that these differences preclude the application of the TCPA in federal courts because it amounts



98
   See Whitfield v. Nelson, No. 3:13-cv-2230-BN, 2014 U.S. Dist. LEXIS 39857, at *9 (N.D. Tex. Mar. 26, 2014);
see also Davis-Lynch, Inc. v. Moreno, 667 F.3d 539, 553 (5th Cir. 2012); Williams v. Williams, No. 3:12-cv-705-N-
BK, 2012 U.S. Dist. LEXIS 122095 at *3 (N.D. Tex. July 27, 2012), rec. adopted, 2012 U.S. Dist. LEXIS 122093
(N.D. Tex. Aug. 28, 2012); Hill v. Huff, No. 3:11-cv-2158-M-BD, 2011 U.S. Dist. LEXIS 139021 at *2 n.3 (N.D.
Tex. Nov. 15, 2011), rec. adopted, 2011 U.S. Dist. LEXIS 137043 (N.D. Tex. Nov. 29, 2011).
99
   The TCPA is Texas’ anti-SLAPP statute. SLAPP stands for “Strategic Lawsuit Against Public Participation.” See
In re Lipsky, 411 S.W.3d 530, 536 n.1, 539 (Tex. App.—Fort Worth 2013).
100
    See Dkt. No. 15 p. 3.

14 / 16
to applying state procedural rules in federal courts.101 In line with this, most courts, when

considering concurrent motions to dismiss under Rule 12(b)(6) and the TCPA, considered them

as alleged in the alternative and denied as moot the second motion if all claims were dismissed

under the first motion.102

          Here, although the motions were filed on the same day, Defendants’ Rule 12(b)(6)

motion was filed first.103 This Court has already concluded that dismissal is warranted as to all of

Plaintiffs’ claims for failure to state a claim under Rule 12(b)(6), and Defendants did not allege

the TCPA motion in the alternative. Accordingly, the Court DENIES as moot Defendants’

motion to dismiss pursuant to the TCPA.

          IV.       HOLDING

          For the foregoing reasons, the Court makes the following orders:

                   Defendants’ motion to dismiss Plaintiffs’ complaint for failure to state a claim

                    under Rule 12(b)(6)104 is GRANTED; and Plaintiff’s entire action is

                    DISMISSED WITH PREJUDICE.

                   Defendants’ motion to dismiss Plaintiffs’ complaint under the TCPA105 is

                    DENIED as moot.

                   Plaintiffs’ motion for leave to amend the complaint106 is DENIED because

                    amendment would be futile.

101
    See e.g., Cuba v. Pylant, 814 F.3d 701, 719 (5th Cir. 2016) (dissent J. Graves); Star Sys. Int’l v. Neology, Inc.,
Civil Action No. 4:18-CV-00574, 2019 U.S. Dist. LEXIS 7366, at *7 (E.D. Tex. Jan. 16, 2019) (finding that that the
TCPA, regardless if classified as procedural or substantive, does not apply in federal court); Fringe Ben. Grp. v.
FCE Benefit Adm’rs, Inc., No. A-18-CV-369-LY, 2018 U.S. Dist. LEXIS 214849, at *6 (W.D. Tex. Dec. 21, 2018)
(holding the TCPA does not apply in federal court, but nonetheless dismissing the claims under Rule 12(b)(6)).
102
    See, e.g., Walker v. Beaumont Indep. Sch. Dist., No. 1:15-CV-379, 2016 U.S. Dist. LEXIS 41408, at *13 (E.D.
Tex. Mar. 11, 2016) (declining to address specific a RICO claim under the TCPA because dismissal was warranted
under Rule 12(b)(6); Tu Nguyen v. Duy Tu Hoang, 318 F. Supp. 3d 983 (S.D. Tex. 2018) (denying Rule 12(b)(6)
motions as moot after determining that dismissal was warranted under the TCPA).
103
    Compare Dkt. No. 11 (filed at 4:51 p.m.) with Dkt. No. 15 (filed at 5:23 p.m.).
104
    Dkt. No. 11.
105
    Dkt. No. 15.

15 / 16
                   Defendants’ motion for extension of time to reply to Plaintiffs’ responses is

                    DENIED as moot.

           Pursuant to Rule 58, a final judgment will issue separately.

           IT IS SO ORDERED.


           DONE at McAllen, Texas, this 30th day of January, 2019.


                                                     ___________________________________
                                                     Micaela Alvarez
                                                     United States District Judge




106
      Dkt. No. 6.

16 / 16
